OPINION — AG — SUBJECT MATTER DISCUSSED: YOU QUOTE A PROPOSED SUPPLEMENTAL INSTRUCTION TO BE ISSUED BY THE VARIOUS MOTOR LICENSE AGENTS THROUGHOUT THE STATE TO GUIDE THEM IN THE ISSUANCE OF TEMPORARY OPERATORS' PERMITS (47 O.S. 278 [47-278]) FOR THE OPERATION OF MOTOR VEHICLES, WHEN THE LICENSE OF AN APPLICANT FOR RENEWAL OF AN OPERATOR'S OR CHAUFFEUR'S LICENSE HAS APPARENTLY EXPIRED. THE PROPOSED INSTRUCTIONS WOULD REQUIRE SUCH AN APPLICANT TO PROVE THAT HE ENTERED ACTIVE DUTY IN THE ARMED FORCES (MILITARY, NAVY  ARMY) " AFTER JANUARY 1, 1950, BUT NO SUCH LIMITING DATE IS EXPRESSLY CONTAINED IN 47 O.S. 288 [47-288](C), AND WE DO NOT THINK THAT SUCH LIMITATION CAN BE IMPLIED. CITE: 47 O.S. 278 [47-278] (RICHARD HUFF) (DRIVER LICENSE, TEMPORARY LICENSE)